DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 12/07/2020 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims priority from KR10-20190121802 filed in Korea on 10/01/2019. The priority documents were electronically retrieved on 01/03/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
3.	The terminal disclaimer filed on 08/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 17/035922 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Response to Arguments
4.	Applicant’s arguments, see pages 5-10, filed 05/16/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
5.	Claims 1, 3-13 allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The affidavits under 37 CFR 1.132 filed 08/09/2022 is (are) sufficient to overcome the rejection of claim 1 based upon the statement the inclusion of a conductive polymer comprising a thiophene-based polymer is necessary and unexpectedly results in a hard coating film with superior antistatic and antifouling properties, even under high-temperature and high-humidity conditions, with the surface resistance value that is maintained at a level of 1E+8 to JE+12 Q/⸋. 
Accordingly, the independent claim 1 is allowed. The dependent claims 3-13 are also allowed based on their dependencies from the independent claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627